FILED
                        NOT FOR PUBLICATION                       MAR 19 2012

                                                              MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                U .S. C O U R T OF APPE ALS




                         FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,              No. 09-50612

           Plaintiff - Appellee,       D.C. No. 2:08-cr-01404-R-1
                                       Central District of California,
 v.                                    Los Angeles

TERRANCE GEORGE TUCKER, AKA
Terry Tucker,                          ORDER AMENDING
                                       MEMORANDUM DISPOSITION
           Defendant - Appellant.      AND DENYING PETITIONS
                                       FOR REHEARING



UNITED STATES OF AMERICA,              No. 09-50625

           Plaintiff - Appellee,       D.C. No. 2:08-cr-01404-R-2
                                       Central District of California,
 v.                                    Los Angeles

SONYA DELORES WODKE TUCKER,
AKA Cheri Tucker, AKA Sonya Tucker,

           Defendant - Appellant.



UNITED STATES OF AMERICA,              No. 10-50127

           Plaintiff - Appellee,       D.C. No. 2:08-cr-01404-R-1
                                       Central District of California,
 v.                                    Los Angeles
TERRANCE GEORGE TUCKER, AKA
Terry Tucker,                                   ORDER

             Defendant - Appellant.



Before: W. FLETCHER and RAWLINSON, Circuit Judges, and MILLS, Senior
District Judge.*

      The memorandum disposition filed on December 22, 2011 is amended as
      follows:

      1.    Change the text on page 3, line 14 beginning with “no procedural
            error occurred” to read:

            “no procedural error occurred, including plain error in applying the
            number-of-victims adjustment. See United States v. Amezcua-
            Vasquez, 567 F.3d 1050, 1053 (9th Cir. 2009); see also United States
            v. Showalter, 569 F.3d 1150, 1160 (9th Cir. 2009) (permitting reliance
            on undisputed facts in the Presentence Report)”.

      2.    Delete the following text on page 3, line 17: “for the first time on
            appeal”.

      3.    Delete the following text on page 4, lines 5-7: “Accordingly, no plain
            error occurred. See United States v. Armstead, 552 F.3d 769, 776 (9th
            Cir. 2008), as amended.”

      4.    Replace the citation to “See Ressam, 629 F.3d at 826” on page 4, line
            9, with “See Amezcua-Vasquez, 567 F.3d at 1053”.

      5.    Replace the citation to “See id. at 827-28,” on page 4, line 11, with
            “See id.”.


      *
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for Central Illinois, sitting by designation.

                                         2                                     09-50612
      6.       Replace the citation to “See Ressam, 629 F.3d at 824” on page 4, line
               13, with “See Amezcua-Vasquez, 567 F.3d at 1055”.

      With the above amendments, the panel has voted to deny Appellant Sonya

Tucker’s Petition For Rehearing filed on January 30, 2012 and Appellant Terrance

Tucker’s Petition for Panel Rehearing filed on February 1, 2012.

      The petitions for rehearing are DENIED.

      No further petitions for rehearing or petitions for rehearing en banc will be

entertained.




                                           3                                   09-50612